USCA11 Case: 20-13245    Date Filed: 07/26/2021    Page: 1 of 7



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13245
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00038-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                    versus

TYRONE BOBO JOHNSON,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 26, 2021)

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13245       Date Filed: 07/26/2021    Page: 2 of 7



      Defendant Tyrone Johnson, a federal prisoner acting pro se, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate

release and a related order denying reconsideration. The district court denied

Johnson’s motion for compassionate release on two grounds: first, it determined

Johnson had not exhausted his administrative remedies; second, even if Johnson had

satisfied the exhaustion requirement, the district court found that his medical

conditions—hypertension      and    prediabetes—were      not    “extraordinary    and

compelling reasons” warranting compassionate release. Johnson challenges both

rulings on appeal. We conclude that the district court did not abuse its discretion in

denying Johnson’s motion and therefore affirm.

                                          I.

      Under 18 U.S.C. § 3582(c), a court “may” modify a defendant’s term of

imprisonment under certain circumstances.        This language renders the district

court’s decision discretionary, so we review it for abuse of discretion. United States

v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). As a result, the district court enjoys

wider latitude and “we cannot reverse just because we might have come to a different

conclusion had it been our call to make.” Id. at 912 (quotation marks omitted). “A

district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in making the determination, or makes findings of fact that are

clearly erroneous.”    Id. (quotation marks omitted).     Additionally, we liberally


                                          2
          USCA11 Case: 20-13245      Date Filed: 07/26/2021   Page: 3 of 7



construe the filings of pro se parties like Johnson. Jones v. Fla. Parole Comm’n,

787 F.3d 1105, 1007 (11th Cir. 2015).

                                         II.

      We divide our discussion in two parts. First, we discuss the exhaustion

requirement under 18 U.S.C. § 3582(c)(1)(A) and explain why it does not affect the

outcome of this case. Second, we conclude that Johnson’s medical conditions do

not qualify him for compassionate release under the First Step Act.

   A. The exhaustion requirement is a non-jurisdictional claim-processing rule;
      whether it is mandatory or not, the district court did not abuse its discretion
      in denying Johnson’s motion for failure to exhaust.

      A district court has no inherent authority to modify a term of imprisonment;

it may do so “only when authorized by a statute or rule.” United States v. Puentes,

803 F.3d 597, 605-06 (11th Cir. 2015). Prior to the First Step Act, § 3582(c)(1)(A)

allowed a district court to reduce a prisoner’s term of imprisonment only upon

motion of the Director of the Bureau of Prisons (“BOP”) if it found that

“extraordinary and compelling reasons” warranted such a reduction. 18 U.S.C. §

3582(c)(1)(A). In 2018, the First Step Act amended § 3582(c)(1)(A) to allow a court

to reduce a defendant’s term of imprisonment upon motion of the Director of BOP

or upon motion of the defendant “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request


                                         3
          USCA11 Case: 20-13245        Date Filed: 07/26/2021    Page: 4 of 7



by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A).

      We recently held that the exhaustion requirement for a prisoner filing a motion

under § 3582(c)(1)(A) is a non-jurisdictional claim-processing rule that may be

forfeited by the government. Harris, 989 F. 3d at 911. We did not determine

whether that rule is mandatory. Id. Claim-processing rules may be mandatory in

the sense that a court must enforce the rule if a party properly raises the issue. Id.

      Here, the district court likely did not err in denying Johnson’s § 3852 (c)(1)(A)

motion on the ground that he did not exhaust his administrative remedies. As the

district court pointed out, Johnson filed his motion for compassionate release on May

18, 2020, while his request to the warden was dated June 30, 2020. Because Johnson

filed his motion with the court before submitting it first to the warden, Johnson did

not satisfy the exhaustion requirement. Johnson concedes as much on appeal,

arguing that the district court should have waived the requirement on grounds of

futility, inadequate relief, or undue prejudice. But even assuming for purposes of

this appeal that the exhaustion requirement is not mandatory and Johnson raised an

appropriate basis or bases for the district court to set aside the requirement over the

government’s objection, the district court had the discretion to deny Johnson’s

motion on other grounds, which we discuss next. See id.




                                           4
          USCA11 Case: 20-13245      Date Filed: 07/26/2021   Page: 5 of 7



B. The district court did not abuse its discretion in deciding that Johnson’s
   medical conditions do not qualify him for compassionate release under § 3852
   (c)(1)(A).

      Under § 3582 (c)(1)(A), a court may reduce a prisoner’s sentence if it finds

that “extraordinary and compelling reasons” warrant a reduction and that such a

reduction “is consistent with applicable policy statements issued by the Sentencing

Commission.” The applicable policy statement—section 1B1.13 of the Sentencing

Guidelines—gives three examples of extraordinary and compelling reasons

involving medical conditions: (1) a terminal illness; (2) a permanent physical or

medical condition; and (3) deteriorating physical or mental health because of the

aging process that “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and for which

conventional treatment promises no substantial improvement.” U.S.S.G § 1B1.13,

comment (n.1); United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021) (holding

“that 1B1.13 is an applicable, binding policy statement for all Section 3582(c)(1)(A)

motions”). Additionally, the commentary contains a catch-all provision for other

reasons that may qualify a prisoner for a sentence reduction if, as determined by the

Director of BOP, “there exists in the defendant’s case and extraordinary and

compelling reason other than, or in combination with,” the other examples listed.

U.S.S.G. § 1B1.13, comment (n.1.(D)).




                                         5
          USCA11 Case: 20-13245      Date Filed: 07/26/2021   Page: 6 of 7



      In Harris, the defendant filed a § 3582 (c)(1)(A) motion, arguing that her

medical conditions of lupus, scleroderma, hypertension, glaucoma, and past cases of

bronchitis and sinus infections increased her risk of contracting COVID-19. 989

F.3d 908, 910. Of the conditions that Harris argued to the district court, the CDC

listed only hypertension as an at-risk condition.      Id. at 912.    But even so,

hypertension appeared as a medical condition that means an adult might be at an

increased risk—compared to conditions the CDC distinguished as ones that

necessarily put an adult at an increased risk. Id. Accordingly, we concluded that the

district court had not abused its discretion in denying Harris’s motion for

compassionate release. Id. (citing United States v. Elias, 984 F.3d 515, 521 (6th

Cir. 2021) (affirming the district court’s denial of a prisoner’s motion for

compassionate release for a prisoner who argued that her hypertension put her at an

increased risk of death from COVID-19.)

      Here, like the movant in Harris, Johnson did not demonstrate that his

prediabetes and hypertension created exigent circumstances during the COVID-19

pandemic that would put his health at serious risk and warrant compassionate

release. See 989 F.3d at 912. Johnson’s hypertension was on the list of conditions

that might put an adult at an increased risk, but that does not necessarily amount to

an extraordinary and compelling reason warranting compassionate release. See id.

(“hypertension appears on the CDC’s list of conditions, and it appears only as one


                                         6
          USCA11 Case: 20-13245       Date Filed: 07/26/2021    Page: 7 of 7



that means an adult ‘might be at an increased risk’”). Indeed, although Johnson

unfortunately contracted the virus, he fortunately was asymptomatic and had

recovered by the time the district court denied his motion for compassionate release.

                                         III.

      For these reasons, we hold that the district court did not abuse its discretion in

denying Johnson relief based on his presented medical conditions. Nor did it abuse

its discretion when it denied the related motion for reconsideration that presented no

new arguments or medical conditions that would further his case.

   AFFIRMED.




                                           7